COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       City of Baytown, Scott Williams and Ron Bottoms v. APTBP, LLC
                           d/b/a Bay Pointe Apartments and Gatesco, Inc.

Appellate case number:     01-15-01039-CV

Trial court case number: 2015-30625

Trial court:               189th District Court of Harris County

       On March 15, 2016, this interlocutory appeal was dismissed for lack of jurisdiction because
appellants failed to demonstrate a denial of their plea to the jurisdiction. On March 23, 2016,
appellants filed a motion for rehearing informing this Court that the trial court has now signed an
order denying their plea to the jurisdiction.
        Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district court clerk is directed
to file a supplemental clerk’s record containing the trial court’s March 11, 2016 order denying
appellants’ plea to the jurisdiction. The supplemental clerk’s record shall be filed in the First Court
of Appeals within 7 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: April 14, 2016